UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-08572 TRIBUNE COMPANY Tribune Broadcasting Retirement Plan (Exact name of registrant as specified in its charter) 435 North Michigan Avenue Chicago, Illinois 60611 (312) 222-9100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Plan Interests under the Tribune Broadcasting Retirement Plan (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1)(i) o Rule12h-3(b)(1)(i) x Rule12g-4(a)(1)(ii) o Rule12h-3(b)(1)(ii) o Rule12g-4(a)(2)(i) o Rule12h-3(b)(2)(i) o Rule12g-4(a)(2)(ii) o Rule12h-3(b)(2)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date:None Pursuant to the requirements of the Securities Exchange Act of 1934, Tribune Company Tribune Broadcasting Retirement Plan has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 29, 2007 By: /s/ Chandler Bigelow Vice President/Treasurer Secretary and Member of the Tribune Company Employee Benefits Committee
